Learned, P. J. :
I think that this matter was disposed of properly by the learned justice.
The sheriff had sold the property by virtue of executions, and under a special order of the court, which made the sale snip cot to approval. At the time when the execution on the judgment now *163iu question came into tlio sheriff's bauds, the sale had not been approved. On the sale, the sheriff had taken, not cash, but a bo.id conditioned to bring the money into court, or to pay the money to such persons as the court should direct.
If, then, we consider the property as still, in a certain sense, belonging to the defendant in the execution, it was bound by the execution. If we consider the money to have been constructively in the sheriff’s hands, then it should be applied on the execution.
And, if the rights of parties are determined by the form of the bond, that says that the money shall be paid to such persons as the court shall direct. And it seems just that it should be paid to the part}' .whose diligence had procured and issued an execution before the receiver was appointed.
Order affirmed, with ten dollars costs of printing disbursements.
Present — LearNed, P. J., BoardmaN and Bocees, JJ.
Ordered accordingly.